DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Appeal Brief pp. 10-24, filed 2021-January-25, with respect to the 35 U.S.C. 103 rejections of claims 1, 3-4, 7-11, 13, 14, 17-22, 24-26 and 28, have been fully considered and are persuasive.
The prior arts of record fail to teach neither singly nor in combination, “receiving, by a web map tile service database, a change to a feature on a map, the feature having an origin in an origin tile; updating, in the web map tile service database, the feature on the map based on the change; identifying, by a server system, rendered tiles in a cache that are impacted by the change to the feature, such impacted tiles being tiles, in addition to the origin tile, that fall within a radius of the origin of the feature, the radius comprising the length of the feature subsequent to the updating; invalidating, by the server system, the identified rendered tiles in the cache; receiving, by the server system, a request from a client to display a portion of the map that includes the updated feature; retrieving, by the server system, the updated feature from the web map tile service database; and re-rendering, by the server system, the invalidated tiles identified as impacted by the change to the feature, for display to the client” as recited in claim 1.
The closest prior art of record (Chawathe et al., Pub. No. US 2015/0170388 A1, hereinafter “Chawathe”) discloses receiving, by a web map tile service 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claim 1 as indicated above, and similarly recited in independent claim 11. Therefore, claims 1, 3, 4, 7-10, 11, 13, 14, 17-20 are allowed. 
The prior arts of record fail to teach neither singly nor in combination, “receiving, by a server system using the web map tile service, a request from a client to display a portion of a map; identifying, by the server system, a new feature within the requested portion of the map; updating, by the server system, a maximum known length of features on the map based on a length of the new feature; identifying, by the server system, potentially erroneously rendered tiles in the requested portion of 
The closest prior art of record (Chawathe) discloses receiving, by a server system using the web map tile service, a request from a client to display a portion of a map, identifying, by the server system, a new feature within the requested portion of the map, invalidating, by the server system, the potentially erroneously rendered tiles in the cache, receiving, by the server system, a request from a client to display a second portion of the map; for each tile within the second portion of the map that has not been validly rendered, Page 5 of 8Appl. No. 15/802,911searching, by the server system, for at least one feature on the map from the tile, and rendering, by the server system, the tile with any features found on the map from the tile, for display to the client, however, Chawathe fails to disclose updating, by the server system, a maximum known length of features on the map based on a length of the new feature, identifying, by the server system, potentially erroneously rendered tiles in the requested portion of the map based on (1) at least one tile associated with the new feature, and (2) the maximum known length of features on the map, and the maximum known length of features.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166